DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed  3-23-2022 has been entered into the record.  Claims 1-15 have been cancelled.  Claims 16-21 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Maintained
Priority
This application claims priority to US Provision 62/664,629 filed 4-30-2018.  The written description of this priority application lacks written description for the now claimed invention.  In order for patent application to receive benefit of earlier filing date from prior application pursuant to 35 USC 119, the earlier-filed applicant must contain disclosure which complies with first paragraph of 35 USC 112 for each claim in the later filed application and acquires earlier filing date only if it could have been added to earlier application without introducing new matter.  Here the instant claims still do not find support in this provisional document.
The date assigned to the instantly claimed invention is the filing date of provisional application 62/741,224 filed 10-4-2018.
The claims are drawn to a four domain molecule where each of the domains are independent.  The ‘629 document merely provides for a fusion of a triparate molecule:

    PNG
    media_image1.png
    176
    885
    media_image1.png
    Greyscale

at page 4 of the provisional document.  Additionally at page 5, the same tripartate molecule is described in different words:

    PNG
    media_image2.png
    108
    889
    media_image2.png
    Greyscale

Thus, the instant claims encompass a four domain molecule where each of the domains are independently selected, which has no conception by way of written description in the ‘629 provisional document.  The provisional document does not disclose such a four domain receptor.  It is noted that entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  
	As such, Applicant’s assertion that the claims are supported by the provisional document is not persuasive.


Prior Art Rejections Maintained over newly presented Claims
Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 108251442 A, published 7-6-2018 and English machine translation thereof (NB all citations are referenced to the machine translation) for reasons made of record for 1-3, 5-8 and 10-13 in the prior office action.
The ‘442 patent teaches a nucleic acid and amino acid sequence encoding a chimeric antigen receptor comprising FLT3L (SEQ ID NO:3; 133 amino acids long and 100% identical as compared to SEQ ID NO:5 and 6) fused to CD8alpha (transmembrane domain)-4-1BB (costimulatory domain)-CD3zeta (intracellular signaling domain) (see Figures 1-5).  The ‘442 patent teaches that the intracellular region costimulatory region can comprise CD28 or 4-1-BB connected in series with CD3zeta (see page 1, 4th paragraph).  The nucleic acid can also encode a signal peptide that directs the transfer of to the extracellular space at the amino terminus of the chimeric antigen receptor (paragraphs bridging pages 2-3; i.e. additional amino acids from the N-terminal end).   The FLT3 binding domain is linked by the hinge region to the transmembrane region, and the hinge region is preferable CD8alpha (i.e. additional amino acids extending from the C-terminal end).  The nucleic acid encodes a transmembrane domain and lists suitable members.  The nucleic acid includes an intracellular signal transduction region further comprising a costimulatory factor where the costimulatory domain can be from at least OX40, CD27, CD28 or 4-1-BB (page 3, 6th paragraph).  Preferably the costimulatory factor domain is CD28 or 4-1BB or an amino acid sequence having 90-99% identity thereto.  The ‘442 patent teaches that any peptide chain may be inserted as a spacer at a suitable position between the antigen recognition region, the hinge region, the transmembrane region and the intracellular signal region (page 3, paragraph 10).  The nucleic acid encoding the CAR can be included in a vector, where the vector is a viral vector such as retroviral or lentiviral vector (see page 4, paragraphs 5-8).  The invention provides a cell comprising the nucleic acid encoding the CAR or the vector comprising the CAR.  The cell may be a human T cell, CD4+, CD8+ T cells, NKT cells and the like (see page 4, paragraph 9).  The ‘244 patent exemplified T cell killing of cells expressing FL3T (see Examples). See also claims 1-18.
As such, the ‘442 patent anticipates the claimed invention.

Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al (Journal of Hematology and Oncology, 11:60 pages 1-12, published on line May 2, 2018; of record) for reasons made of record for claims 1, 5, 6, 8 and 10-13 in the prior office action.
Wang et al teach nucleic acids, vectors and T cells comprising a chimeric antigen receptor where the extracellular binding domain is FLT3 ligand (see Figure 1 and Results page 4, column 1).  The structure of the nucleic acids is a CD8alpha leader, FLT3L binding domain, CD8 alpha hinge and transmembrane domains and an intracellular domain with 4-1BB and CD3zeta signaling domains.  Wang et al disclose the insertion of the nucleic acid in a lentiviral construct and manufacture of chimeric antigen receptor T cells, expression or the chimeric antigen receptor and effective redirected T cell cytotoxicity (see Figure 2, page 5 and legend therein; page 6, column 1).  Wang et al teach that the chimeric antigen receptor T cells prolonged survival in AML mice (see Figure 4, page 8).  As such, Wang et al anticipates the instantly claimed invention.
  
Status of Claims
Claims 16-21 stand rejected.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Patricia Duffy/Primary Examiner, Art Unit 1645